Plaintiff in error, Donald Duncan, was convicted in the county court of Ellis county of the offense of obstructing a public highway, described in the information as follows:
"The section line highway running east and west between sections 5 and 8, in township 18, north of range 22, West Indian meridian, in Ellis county, state of Oklahoma, at a point at and near the point where the half section line running north and south across said section crosses said section line highway," etc.
A trial was had before the court, and punishment assessed at a fine of $5 and the costs of the prosecution. From said judgment of conviction an appeal has been taken to this court.
The questions involved are identical with those raised in the appeal of this plaintiff in error in case No. 2884,16 Okla. Cr. 175, 181 P. 736, this day decided adversely to the contentions of plaintiff in error. For the reasons stated in that opinion, the judgment is affirmed.